ROTHENBERG, Judge.
The defendant appeals the trial court’s denial of his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. We affirm. The defendant was sentenced as a habitual violent offender. Contrary to the defendant’s assertion, under section 775.081(b), Florida Statutes (1995), only one qualifying prior conviction was needed in order to sentence him as a habitual violent offender. See Fletcher v. State, 892 So.2d 565 (Fla. 3d DCA 2005); Hall v. State, 821 So.2d 1154, 1155 (Fla. 2d DCA 2002). As the defendant concedes in his motion that he was previously found guilty of armed robbery in case number 88^44496, and armed robbery in case number 88-44497, and either conviction could have served as a qualifying offense for the purposes of the defendant’s sentence as a habitual violent offender in the instant case, we conclude that the defendant’s claim in this appeal is without merit.
Affirmed.